Case 1:20-cv-23242-BB Document 149 Entered on FLSD Docket 08/20/2021 Page 1 of 29




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                CASE NO. 1:20-cv-23242-BB

   UNITED STATES OF AMERICA ex rel. SEDONA
   PARTNERS LLC,

               Plaintiff,

         vs.

   ABLE MOVING & STORAGE, INC.; ARPIN
   INTERNATIONAL GROUP, INC.; CARTWRIGHT
   INTERNATIONAL VAN LINES, INC.; COLEMAN
   AMERICAN MOVING SERVICES, INC.; DEWITT
   COMPANIES LIMITED, LLC; HILLDRUP
   COMPANIES, INC.; J.K. MOVING & STORAGE
   INC.; NEW WORLD INTERNATIONAL, LTD.;
   PARAMOUNT TRANSPORTATION SYSTEMS;
   PAXTON VAN LINES, INC.; AND WESTERN
   EXPRESS FORWARDING, LLC,

               Defendants.



   FIRST AMENDED COMPLAINT FOR MONEY DAMAGES AND CIVIL PENALTIES
               FOR VIOLATIONS OF THE FALSE CLAIMS ACT

                               DEMAND FOR JURY TRIAL
Case 1:20-cv-23242-BB Document 149 Entered on FLSD Docket 08/20/2021 Page 2 of 29




                                                  TABLE OF CONTENTS

                                                                                                                                     Page No.

  I.     INTRODUCTION ...........................................................................................................3

  II.    JURISDICTION AND VENUE.......................................................................................5

  III.   PARTIES ........................................................................................................................5

         A.      Plaintiff..................................................................................................................5

         B.      Defendants .............................................................................................................5

  IV.    BACKGROUND .............................................................................................................8

         A.      The Merchant Marine Act of 1936, the Cargo Preference Act of 1954,
                 and corresponding regulations ................................................................................8

         B.      The Federal Centralized Household Goods Traffic Management Program
                 (“CHAMP”) ...........................................................................................................9

                   1.         Request for Offers (“RFOs”) and the bidding process. .............................. 10
                   2.         Certified waivers for using foreign flag vessels .......................................... 11
                   3.         U.S. General Services Administration’s Household Goods Tender of
                              Services (“HTOS”)........................................................................................ 13
                   4.         Penalties ......................................................................................................... 15
  V.     OVERVIEW OF THE SCHEME...................................................................................15

         A.      Part One of the Scheme: The submission of the low-ball bids..............................16

         B.      Part Two of the Scheme: Submission of fraudulent flag waivers. ........................21

         C.      Further evidence shows that Defendants abandoned the scheme for fear of
                 DOS uncovering the fraud. ...................................................................................22

  VI.    CAUSES OF ACTION ..................................................................................................25

         FIRST CAUSE OF ACTION ON BEHALF OF THE UNITED STATES
         VIOLATIONS OF THE FEDERAL FALSE CLAIMS ACT PRESENTING
         FALSE CLAIMS, AGAINST ALL DEFENDANTS (31 U.S.C. § 3729(a)(1)(A)) ......... 25

         SECOND CAUSE OF ACTION ON BEHALF OF THE UNITED STATES
         VIOLATIONS OF THE FEDERAL FALSE CLAIMS ACT MAKING OR USING



                                                                      1
Case 1:20-cv-23242-BB Document 149 Entered on FLSD Docket 08/20/2021 Page 3 of 29




          FALSE RECORDS OR STATEMENTS MATERIAL TO PAYMENT OR
          APPROVAL OF FALSE CLAIMS, AGAINST ALL DEFENDANTS
          (31 U.S.C. § 3729(a)(1)(B)) ...........................................................................................26

  VII.    PRAYER FOR RELIEF ................................................................................................27

  VIII.   DEMAND FOR JURY TRIAL ......................................................................................28




                                                                2
Case 1:20-cv-23242-BB Document 149 Entered on FLSD Docket 08/20/2021 Page 4 of 29




         Plaintiff UNITED STATES OF AMERICA (“United States”), by and through Relator

  Sedona Partners LLC, alleges as follows:

  I.     INTRODUCTION

         1.      Relator Sedona Partners LLC brings this action on behalf of the United States to

  recover damages as a result of the submission by Defendants ABLE MOVING & STORAGE,

  INC.; ARPIN INTERNATIONAL GROUP, INC.; CARTWRIGHT INTERNATIONAL VAN

  LINES, INC.; COLEMAN AMERICAN MOVING SERVICES, INC.; DEWITT COMPANIES

  LIMITED, LLC; HILLDRUP COMPANIES, INC.; J.K. MOVING & STORAGE INC.; NEW

  WORLD INTERNATIONAL, LTD.; PARAMOUNT TRANSPORTATION SYSTEMS;

  PAXTON VAN LINES, INC.; and, WESTERN EXPRESS FORWARDING, LLC (collectively

  “Defendants”) of thousands of fraudulent bids to obtain shipping contracts through the United

  States Department of State (“DOS”) under the supervision and guidance of the United States

  General Services Administration (“GSA”).

         2.      Many federal civilian offices pay for and assist their employees and families in

  relocating and moving their belongings through a GSA program—the Centralized Household

  Goods Traffic Management Program (“CHAMP”). Private shipping companies, referred to as

  “Transportation Service Providers” (“TSPs”) participate in the CHAMP program and compete for

  shipping contract awards. In providing these shipping services, participants are subject to various

  strict guidelines and requirements that are overseen and set forth in DOS, GSA, and federal laws

  and regulations. One of the key requirements TSPs must follow is the “America-First” policy,

  which is based on federal maritime and cargo laws. This policy requires that the companies use,

  and work with, “U.S. flag vessels” (American shipping carriers), except in unique circumstances

  where a waiver is obtained for use of a “foreign flag vessel.” Foreign flag vessels are much cheaper

  than American carriers, and do not follow U.S. laws and customs. For example, U.S. flag carriers

  are required to have U.S. Citizen crews and pay payroll taxes, and crew members pay U.S. income




                                                   3
Case 1:20-cv-23242-BB Document 149 Entered on FLSD Docket 08/20/2021 Page 5 of 29




  taxes. U.S. flag carriers are subject to Coast Guard regulations and environmental regulations, and

  U.S. flag carrier ships must be built (with some exceptions) and repaired in U.S. shipyards.

         3.      This “America-First” policy has been in place for decades and is codified in

  multiple federal statutes, regulations, and guidelines.

         4.      With 225 embassies and consulates around the world, DOS uses this program

  thousands of times per year to relocate DOS employees by shipping their belongings both

  domestically and internationally.

         5.      From 2008 through 2018, Defendant TSPs carried-out a fraudulent scheme wherein

  hundreds of millions of dollars were illegally taken from taxpayers, American workers, and

  American companies because foreign flag vessels were routinely and illegally used by the TSPs,

  instead of U.S. flag vessels.

         6.      The scheme was carried out through two false submissions to the government:

  First, Defendant TSPs submitted fraudulent low-ball bids in order to capture awards for the very

  competitive shipping routes, referred to as “lanes,” across international waters.

         7.      Second, in order to profit on their low-ball bids, Defendant TSPs submitted

  thousands of false foreign flag waivers, requesting permission to use lower costing foreign flag

  vessels, by fraudulently certifying that no U.S. flag vessels were available to carry-out shipments

  and/or that a foreign flag vessel was necessary to meet delivery requirements.

         8.      Defendants knowingly submitted theses fraudulent waiver requests, because they

  knew that at that time DOS did not have the resources to audit every waiver request. These waivers

  were routinely granted to Defendants, resulting in hundreds of millions of dollars going to foreign

  companies instead of American companies.

         9.      Law abiding American businesses, which federal law prioritizes, have been locked

  out of shipping lane contracts because of this fraudulent scheme. Not only did the conduct hurt

  the America-First policy, it also resulted in violation of numerous federal laws and guidelines as

  well as GSA contractual terms, policies, and waiver requirements. Only recently, upon DOS



                                                    4
Case 1:20-cv-23242-BB Document 149 Entered on FLSD Docket 08/20/2021 Page 6 of 29




  reemphasizing the US flag vessel requirements, have some Defendants stopped the fraudulent

  practice, as evidenced by their dramatically increased rates.

  II.     JURISDICTION AND VENUE

          10.     This Court has jurisdiction over the claims raised in this Complaint under 31 U.S.C.

  § 3730(b) and 3732(a) which confer jurisdiction on this Court for actions brought under the federal

  False Claims Act and authorize nationwide service of process.

          11.     Venue is proper under 31 U.S.C. § 3732(a), as Defendants transacted business and

  engaged in the conduct alleged in this District, where a key DOS dispatch agency is located.

  Further, Defendants arranged many of the shipments and provided documentation to DOS related

  to their services in this District.

  III.    PARTIES

          A.      Plaintiff

          12.     Plaintiff in this action is the United States of America, by and through Relator

  Sedona Partners LLC.

          13.     Relator is an insider in the TSP business and has direct and independent knowledge

  of the information on which these allegations are based.         Relator voluntarily provided the

  information contained in this Complaint to the government in advance of filing.

          B.      Defendants

          14.     Able Moving & Storage Inc. (“Able”) is based in Manassas, Virginia and was

  incorporated in 1987 under the laws of Virginia. Able provides international and domestic shipping

  and prides itself for its frequently awarded contracts from the Department of State. Able is the

  fastest growing moving company in the Mid-Atlantic, with most of its growth coming from the

  international division. It accumulates about $50 million in annual revenue.

          15.     Arpin International Group, Inc. (“Arpin”) provides household goods moving and

  storage services. Arpin is based in West Warwick, Rhode Island and was incorporated under the




                                                   5
Case 1:20-cv-23242-BB Document 149 Entered on FLSD Docket 08/20/2021 Page 7 of 29




  laws of Rhode Island. The Company offers international moving and handles approximately

  14,000 GSA and military relocations per year.

         16.     Defendant Cartwright International Van Lines, Inc. (“Cartwright”) provides

  transportation and logistics services. It is based in Grandview, Missouri and was incorporated

  under the laws of Missouri. The Company offers domestic and international residential and

  military household goods moving, relocation services, global logistics, freight forwarding, and

  mobility solutions. Cartwright is the leading provider of United States military moving services.

         17.     Defendant Coleman American Moving Services (“Coleman”) is headquartered in

  Midland City, Alabama and incorporated in 1960. The company offers both domestic and

  international moving services.     Over the years, it has handled over 12,000 corporate and

  government transfers from all over the world. It is among the top five privately owned van lines

  with offices and representatives in 175 countries, and 47 allied branded locations.

         18.     Defendant DeWitt Companies Limited, LLC (“DeWitt”) has been providing

  domestic and international relocation moving services of household goods to the GSA and the

  DOS since 2012. It began operations in San Diego, California, where it is headquartered, and was

  incorporated under California law in 2002. It is an approved TSP and available through GSA’s

  CHAMP. DeWitt completes global moves for 5,000 customers annually and operates in over 100

  countries.

         19.     Defendant Hilldrup Companies, Inc. (“Hilldrup”) provides trucking services and

  corporate and residential moving services, such as lump sum programs, relocation assistance,

  storage, and automobile transportation services. Hilldrup is based in Stafford, Virginia, was

  incorporated under the laws of Virginia, and is a stockholding representative of UniGroup, a $1.7

  billion transportation and relocation services company.      Hilldrup provides moving services

  internationally, and has provided employee relocation services to the United States government

  for over 70 years. Hilldrup advertises participating in GSA’s CHAMP program, noting it offers

  highly competitive rates for relocating federal employees.        Hilldrup also works with the



                                                  6
Case 1:20-cv-23242-BB Document 149 Entered on FLSD Docket 08/20/2021 Page 8 of 29




  Department of Defense and claims to be both GSA and Department of Defense approved to

  provide relocation services internationally.

         20.     Defendant JK Moving & Storage, Inc. (“JK Moving”) provides residential,

  commercial, and international moving services. JK Moving is based in Sterling, Virginia and was

  incorporated under the laws of Virginia. The Company offers moving trucks, storage services,

  and management teams, and advertises international and employee relocation services. JK Moving

  promotes its international services by touting affiliation with FIDI, IAM, and OMNI. JK Moving

  recently was awarded a $175,000 contract by the DOJ.

         21.     Defendant New World International, Ltd. (“New World”) is headquartered in

  Chicago, Illinois and was incorporated in 1986. The company offers international services with

  regional coordination offices which work with an extensive network of service partners in 150

  countries and 18 main locations, as well as an affiliated service center in Orlando, Florida.   New

  World promotes its international services by touting affiliation with FIDI and other associations.

         22.     Defendant Paramount Transportation Systems (“Paramount”) claims to be a

  leading provider of global moving services with strategically located operational facilities and

  customer service centers throughout the United States, Canada, Asia and Europe. Paramount

  specializes in the movement of household goods, personal effects, vehicles and pets for employees

  of multi-national and Fortune 500 corporations, as well as working with agencies within the United

  States government. As a licensed global freight forwarder, Paramount manages almost 45,000

  shipments annually, touching more than 170 countries.

         23.     Defendant Paxton Van Lines, Inc. (“Paxton”) offers logistics, freight forwarding,

  warehousing, distribution, brokerage, and cargo services.       It is headquartered in Springfield,

  Virginia and was incorporated under the laws of Virginia. Paxton Van Lines, Inc. operates

  worldwide as Paxton Companies, which includes the Paxton International division. Paxton

  International advertises more than 40 years of freight forwarding and international export

  experience, with offices in Afghanistan and Iraq. Paxton advertises that it has FIDI affiliation and



                                                   7
Case 1:20-cv-23242-BB Document 149 Entered on FLSD Docket 08/20/2021 Page 9 of 29




  FAIM certification. Paxton has been awarded $1.7 million in combined obligations of all task

  orders under GSA contract GS33F0004S for movement of employee household goods.

         24.     Defendant Western Express Forwarding, LLC (“Western Express”) is based in

  Marlboro, Maryland, just a few miles from the capital building. It provides international and

  domestic moving services, primarily focusing on military personnel moves. Western Express is

  an approved carrier for DOS and GSA.

  IV.    BACKGROUND

         A.      The Merchant Marine Act of 1936, the Cargo Preference Act of 1954, and

                 corresponding regulations

         25.     The Merchant Marine Act of 1936 provides the GSA authority to set forth

  regulations requiring agencies not to pay or reimburse an officer or employee for travel or

  transportation expenses associated with a foreign vessel, unless documentation indicates the

  necessity to do so. See 46 U.S.C. § 55302(b).

         26.     The Cargo Preference Act of 1954 requires that: “at least 50 percent of the gross

  tonnage of all Government generated cargo -- meaning cargoes procured, furnished, or financed

  by the United States Government -- shall be transported on privately owned, U.S.-flag commercial

  vessels to the extent such vessels are available at fair and reasonable rates. The ‘at least 50 percent’

  requirement is applicable to the extent such vessels are available at fair and reasonable rates, as

  determined by the Maritime Administration.” (The Cargo Preference Act of 1954 refers to Section

  901(b) of the Merchant Marine Act of 1936, as amended in 46 U.S.C. § 1241(b), and codified in

  various subsequent documents 46 USC § 55305; 46 C.F.R. Part 381.)

         27.     The CHAMP Program includes cargoes that are subject to the Cargo Preference

  Act pursuant to 46 C.F.R. Part 381.2(b)(1), and (4). The Cargo Preference Act of 1954 is applied

  to and administered by all Federal departments and agencies (except the Department of Defense).

  See 46 C.F.R. Part 381.3; see also https://www.maritime.dot.gov/cargo-preference/military-

  cargoes/cargo-preference-laws-and-regulations. Each Department or Agency is responsible for



                                                     8
Case 1:20-cv-23242-BB Document 149 Entered on FLSD Docket 08/20/2021 Page 10 of 29




   ensuring compliance, including contractors. See id. An effective measure to promote compliance

   is to include the appropriate cargo preference clauses in all program contracts and documentation.

   Id. Documentation on all government-impelled cargo moves must be reported to the Maritime

   Administration within 20 working days from date of loading on all shipments loaded inside the

   United States and 30 working days for shipments loaded outside the United States. Id. This

   reporting requirement applies to cargo moving on a foreign flag OR U.S. flag vessels. Id. Further,

   the Department of Transportation, Maritime Administration (“MARAD”) division provides that

   this   is    done “as a      way    to   track   and   weed     out   potential   violations.”     See
   https://maritime.dot.gov/cargo-preference/military-cargoes/cargo-preference-laws-and-regulations

   (emphasis added)

           28.     The Code of Federal Regulations clearly states that the preference for privately

   owned U.S. Flag vessels applies to contractors and subcontractors working with the U.S.

   government. See 48 C.F.R. Part 47.503(a)(1).

           B.      The Federal Centralized Household Goods Traffic Management Program

                   (“CHAMP”)

           29.     The Department of State has 307 U.S embassies, consulates, and diplomatic

   missions around the world that require a shipping service for relocation of civilian executive

   branch employees’ Household Goods (“HHG”). The shipping services often include moving

   services, home sale services, property management, and office relocation assistance. To assist

   federal agencies in relocating employees and transporting their personal and household goods

   between duty stations, GSA is in charge of administering the CHAMP program. The program

   operates through using TSPs, which are qualified and credentialed American private shipping

   companies vetted by GSA. The TSPs must apply to GSA for approval to participate in the

   program.

           30.     CHAMP is subdivided into two separate programs – Domestic and International.

   The Domestic program handles both interstate and intrastate shipments between locations in the



                                                      9
Case 1:20-cv-23242-BB Document 149 Entered on FLSD Docket 08/20/2021 Page 11 of 29




   continental United States and Alaska. The International program covers shipments between the

   continental United States and locations elsewhere in the world, including Hawaii, Guam, Puerto

   Rico, the Virgin Islands, and foreign countries.

          31.     Each program, Domestic and International, requires a separate application. GSA

   evaluates TSPs based on their financial stability, business experience, quality assurance, and

   knowledge of the Household Goods Tender of Service (“HTOS”), which is set forth by GSA and

   provides the rules and requirements for performing services as a provider in CHAMP.

          32.     Each participating TSP must submit either a domestic or international application

   worksheet form.       See https://www.gsa.gov/travel/agency-services/employee-relocation/household-
   goods-transportation/for-transportation-service-providers/approval-requirements. Included in this form

   is the HTOS Questionnaire, which asks about provisions in the HTOS. In order to attain GSA

   International Approval, a TSP must file and attest to the answers contained in the HTOS Tender

   of Service Questionnaire. If shipping internationally, a TSP will have to answer the International

   HTOS Questionnaire.

                  1.      Request for Offers (“RFOs”) and the bidding process.

          33.     Every year, GSA issues a Request for Offers (“RFOs”) to all TSPs approved to

   participate in CHAMP. The RFOs solicit rate proposals from TSPs for both domestic and

   international shipping lanes. During subsequent bidding periods, TSPs may submit offers to

   provide household goods transportation services to federal civilian agencies. The rate offers are

   restricted to the GSA-approved scope of operation (e.g., only TSPs approved to participate in the

   international program can propose rates for international shipping lanes).

          34.     Certain federal civilian agencies, including DOS, have additional reporting and

   shipping requirements for the transportation of employees’ household goods. These agencies

   regularly work with GSA to promulgate Standing Route Orders (“SROs”), which outline the

   additional requirements. The SROs are then issued in conjunction with the annual RFO solicitation




                                                      10
Case 1:20-cv-23242-BB Document 149 Entered on FLSD Docket 08/20/2021 Page 12 of 29




   process. TSPs submitting offers for shipping lanes subject to SROs must abide by the requirements

   stated in both the RFO and SROs.

            35.   Once a TSP has been federally approved for either international or domestic

   shipments by GSA to participate in CHAMP, the participating TSPs selected take full

   responsibility and agree to all federal rules and requirements outlined in the HTOS guidelines.

            36.   Once the applicable bidding period closes, GSA evaluates the various rate offers,

   or bids, for each shipping lane and awards contracts to TSPs with the most competitive offers.

   TSP rate offers are evaluated and selected according to GSA’s Value Index (“VI”) system, which

   assesses offers based on the TSP’s prior service performance, as well the attractiveness of its

   proposed rates. To calculate prior service performance, GSA employs a Customer Satisfaction

   Index (“CSI”), which, using data from the previous twelve-month period, measures employee and

   agency satisfaction with a given TSP’s service in comparison to the average level of performance.

   If data is unavailable for a given TSP, that TSP will be considered unindexed and its prior service

   performance will not be a factor in the evaluation of its submitted rate offers.

            37.   The TSP with the lowest applicable GSA tariff or tender is awarded a single factor

   rate (SFR), the rate used in computing the accepted transportation for the award. The TSP’s rate

   offer for the surface HHG is represented by a percentage as a single factor rate based on Base-Line

   Rates.

                  2.      Certified waivers for using foreign flag vessels

            38.   Among other RFO requirements, TSPs shipping goods internationally must use

   U.S. flag vessels for the ocean portion of overseas shipments. If a U.S. flag vessel is not available

   to provide the required service, TSPs can request permission to use foreign flag vessels prior to

   shipment. To request permission, a TSP must submit to DOS a “Request for Approval of Use of a

   Foreign Flag Vessel.” It also must certify in writing that US flag shipping is not available or that

   the use of the foreign flag shipping is necessary to meet delivery requirements.




                                                    11
Case 1:20-cv-23242-BB Document 149 Entered on FLSD Docket 08/20/2021 Page 13 of 29




          39.       The use of U.S. flag vessels is more expensive than the use of foreign flag vessels.

   As a result, TSPs applying for waiver of the U.S. flag vessel requirement must also submit

   supporting documentation of any changes in the original proposed rate due to the use of foreign

   flag shipping.

          40.       In the result of an increase or decrease of original rates awarded, a TSP is required

   to submit documentation of differences in rates between the foreign vessel rate and the rate

   originally awarded.

          41.       A TSP is responsible for requesting a waiver by submitting to DOS a certification

   attesting to the unavailability of a U.S. flag vessel. The following are examples of the waivers:




                                                     12
Case 1:20-cv-23242-BB Document 149 Entered on FLSD Docket 08/20/2021 Page 14 of 29




                 3.     U.S. General Services Administration’s Household Goods Tender of

                        Services (“HTOS”)

          42.    Pursuant to the statutes above, GSA oversees and sets forth the governing

   guidelines and regulations TSPs are subject to as CHAMP participants. GSA sets forth these

   guidelines pursuant to the U.S. General Services Administration’s Household Goods Tender of

   Service (“HTOS”).

          43.    The HTOS provides that all participants in the program agree to be bound by the

   HTOS terms and conditions. (See HTOS, Aug. 2010 Ed.)




                                                13
Case 1:20-cv-23242-BB Document 149 Entered on FLSD Docket 08/20/2021 Page 15 of 29




         The HTOS further provides,

               [t]he TSP shall use vessels of United States registry for the ocean portion of
               overseas shipments and book shipments for container or below deck stowage.
               However, when it is determined that the use of a vessel of United States registry
               will not provide the required service, the TSP shall request permission to use a
               Foreign Flag vessel prior to start of shipment.

               Requests for permission to use a Foreign Flag vessel shall be made to RTO on the
               form ‘Request for Approval of Use of a Foreign Flag Vessel’ (see Appendix C).
               Approval will be granted only when the TSP certifies in writing that US flag
               shipping is not available or the use of foreign flag shipping is necessary to meet
               delivery requirements.

   HTOS, Aug. 2010 Ed.
         44.   The HTOS provides detailed rate information relating to foreign flag vessels:

               Adjustments in rates will be permitted when rate differentials are involved due to
               the use of Foreign Flag Shipping. A Justification Certificate (see Appendix C) is
               required for the use of a Foreign Flag vessel. When increases or decreases occur in
               rates due to the use of Foreign Flag Shipping, billing and documentation submitted
               in connection with the GBL shipment will have differences between the Foreign
               Flag vessel rate and the rate used in computing the accepted transportation single
               factor rate (SFR). The ocean freight bill which must be submitted to support each
               GBL and the rate will be adjusted in favor of the TSP or the Government on the
               basis of this bill.
               An example of the adjustment required in the event of an ocean rate increase would
               be:
               International GBL Shipment Adjustment Example
               SHIPMENT: 3,000 lb, 450 cu ft., Single Factor Rate = $32.00 per cwt

               STEP 1. Original Charges Due: 3,000 lb x $32.00 per cwt = $960.00
               STEP 2. Ocean rate used in constructing the effective GBL rate: 81 cents per cu ft
               STEP 3. Paid to Foreign Flag Ocean TSP as stated on the ocean freight bill and
               computed in accordance with the measurement rule stated in tariff governing the
               rate: 90 cents per cu ft (9 cents per cu ft difference)
               STEP 4. Supplemental charge for ocean freight 450 cu ft at 9 cents per cubic foot
               = $40.50.
               STEP 5. Total charges due TSP: $960.00 + $40.50 = $1,000.50



                                               14
Case 1:20-cv-23242-BB Document 149 Entered on FLSD Docket 08/20/2021 Page 16 of 29




   Id. at § 8.3.

           45.     The International HTOS Questionnaire that all aspiring TSPs must complete which

   reemphasizes the importance of these requirements, asks the following questions:

                   33.     When determined that the use of a vessel of the United States
                   registry will not provide the required service, the participant will request
                   permission to use foreign flag vessel prior to start of movement. (TRUE)

                   100. Adjustments in rates will not be permitted when rate differentials
                   are involved due to the use of Foreign Flag Shipping. (FALSE)
   See     International     HTOS       Questionnaire,         HHG   International     Application      at
   https://www.gsa.gov/travel/agency-services/employee-relocation/household-goods-transportation/for-

   transportation-service-providers/approval-requirements .)

                   4.      Penalties

           46.     Also demonstrating the importance and materiality of these requirements, in

   addition to the Federal False Claims Act, there are significant penalties for submitting false

   statements in conjunction with TSP services. “An applicant shall submit an application in its own

   name for approval as a TSP. A firm that on its own behalf or on behalf of an agent (a) falsifies,

   conceals, or covers up by any trick, scheme, or device a material fact; (b) makes any false, fictitious

   or fraudulent statement or representation; or (c) makes or uses any false writing or document

   knowing the same to contain any false, fictitious or fraudulent statement or entry on any part of

   the application or on any document furnished pursuant to this HTOS is punishable by fines,

   imprisonment, or both.” 18 U.S.C. § 1001; see also HTOS, Aug. 2010 Ed. § 2.7.

   V.      OVERVIEW OF THE SCHEME

           47.     It is estimated that DOS arranges over 18,000 international shipments of employee

   belongings each year. Defendant shipping companies have systematically violated the America-

   First requirements by carrying out a two-part scheme: First they submit artificially low bids in

   order to knock out the competition and secure the shipping routes, or lanes.




                                                      15
Case 1:20-cv-23242-BB Document 149 Entered on FLSD Docket 08/20/2021 Page 17 of 29




           48.     Second, having been aware all along that the bids they use to secure the lanes are

   too low to cover U.S. flag vessel fees, once they are asked to complete a shipment, they falsely

   certify that no U.S. flag vessel can complete the shipment in order to use the much cheaper foreign

   flag vessels.

           49.     Defendants capitalized on the fact that DOS historically did not have the resources

   to audit CHAMP bid submissions. In doing so, companies, such as Defendants, are estimated to

   have siphoned from taxpayers approximately $360 million, which they unlawfully gave to foreign

   shipping vessels over the past 10 years—taxpayer money that should have gone to U.S. flag vessel

   carriers. This is broken down in the following manner: 18,000 DOS shipments per year; $5,000-

   $15,000 per move, usually across the ocean, resulting in conservatively 40% of shipments
   fraudulently going to foreign cargo carriers, totaling $36 million per year in false claims submitted.

           A.      Part One of the Scheme: The submission of the low-ball bids.

           50.     As explained above, twice a year, TSPs can submit bids through the RFO process

   for an award of different shipping lanes (e.g., D.C to China, Miami to the United Kingdom, etc.).

   DOS has 225 embassies and consulates worldwide, therefore, there are thousands of lanes at issue.

   One or more TSPs are awarded each lane. Once a lane award is secured through GSA, DOS

   managers arranging an employee move are required to use one of the TSPs that have been awarded

   the lane.

           51.     The process is highly competitive and companies such as Defendants submit low-

   ball bids to capture the lane awards. In fact, the rates submitted by Defendants are so low they

   could only be cost-effective if they intend to unlawfully use cheaper foreign flag cargo vessels.

   Defendants have no intention of using the more expensive American carriers, knowing DOS will

   not audit the submissions. Defendants, through the rigged bids, are awarded the most lucrative

   lanes and lock out law-abiding competition.

           52.     The below examples of submissions to obtain lane awards highlight low-ball

   bidding practices for what is known as the surface, or “ocean-going” portion of the shipment lanes



                                                    16
Case 1:20-cv-23242-BB Document 149 Entered on FLSD Docket 08/20/2021 Page 18 of 29




   from Washington D.C. to London. The fair market rate of transport for that portion of the lane

   should have been approximately $7,200 at that time. These fair market amounts are based on

   standard costs that all Defendants would be subject to. There is very little variability between

   TSPs as far as the costs that they must incur for such shipments. This is because most of the work

   of the shipment is done by other companies—i.e., sub-contractors. Most notably, none of the TSPs

   have their own ocean shipping vessels, and therefore all must use the relatively small set of ocean

   shipping companies.

          53.     Despite this standard cost range of $7,200 for the Washington D.C. to London

   surface or ocean-going portion of the lane, the companies below submitted bids approximately

   25% below those market rates.

     Company Name                Telephone        Tender C.S.I         V.I.        Surface
                                                                                   %       Charge
     ABLE MOVING             & 703-330-3772       118      111.22      113.4645    144% $5,696.71
     STORAGE, INC.

   According to the GSA’s TMSS HHG query results run in March 2019, Able Moving and Storage,

   Inc. would be entering into the transaction losing $1,503.29.



     Company Name                Telephone        Tender C.S.I         V.I.        Surface
                                                                                   %       Charge
     COLEMAN         334-983-6500                 CM19      95.59      105.1313    135% $5,340.66
     AMERICAN MOVING
     SERVICES
   According to the GSA’s TMSS HHG query results run in March 2019, Coleman American Moving

   Services would be entering into the transaction losing $1,859.34.

     Company Name                Telephone        Tender C.S.I         V.I.        Surface
                                                                                   %       Charge
     JK   MOVING             & 800-673-8487       SF17      96.16      105.0785    136     $5,380.22
     STORAGE                                                                       %




                                                   17
Case 1:20-cv-23242-BB Document 149 Entered on FLSD Docket 08/20/2021 Page 19 of 29




   According to the GSA’s TMSS HHG Query Results run in March 2019, JK Moving & Storage

   would be entering into the transaction losing $1,819.78.

     Company Name                 Telephone          Tender    C.S.I     V.I.          Surface
                                                                                       %       Charge
     DEWITT COMPANIES 888-777-4826                   DWCD      0.00      36.9062       139% $5,498.90
     LIMITED, LLC
   According to the GSA’s TMSS HHG query results run in March 2019, DeWitt Companies

   Limited, LLC would be entering into the transaction losing $1,701.10.

     Company Name                  Telephone         Tender C.S.I       V.I.           Surface
                                                                                       %       Charge
     WESTERN EXPRESS               202-888-6500      WE17     0.00      37.1712        139% $5,498.90

   According to the GSA’s TMSS HHG query results run in March 2019, Western Express would be

   entering into the transaction losing $1,701.10.

          54.     Numerous other examples highlight evidence of this fraudulent scheme in the

   context of the entire cost of the shipping lane, which includes in addition to the surface or ocean-

   going cost listed in the above examples, the costs associated with the 500 lbs. air shipment and the

   auto shipment. In 2019, Defendant Paramount submitted a rate of $13,820 for the Washington
   D.C. to China lane. Factoring in the use of a U.S. Flag carrier, the cost of shipment on this lane

   would be $13,985—slightly more than Paramount’s rate. Paramount would only be able to make
   a profit on a rate of $13,820 if it knew in advance that it intended to use foreign flag carriers, which

   would lower its cost to $9,771.

          55.     In 2016, Defendant Paramount submitted a rate of $10,672 for the Washington D.C.

   to United Kingdom lane. Factoring in the use of a U.S. Flag carrier, the cost of shipment on this

   lane would be $15,730—significantly more than Paramount’s rate. Paramount would only be able

   to make a profit on a rate of $10,672 if it knew in advance that it intended to use foreign flag

   carriers, which would lower its cost to $9,965.




                                                     18
Case 1:20-cv-23242-BB Document 149 Entered on FLSD Docket 08/20/2021 Page 20 of 29




          56.     In 2019, Defendant Paramount submitted a rate of $12,054 for the Washington D.C.

   to Germany lane. Factoring in the use of a U.S. Flag carrier, the cost of shipment on this lane

   would be $15,730—significantly more than Paramount’s rate. Paramount would only be able to

   make a profit on a rate of $12,054 if it knew in advance that it intended to use foreign flag carriers,

   which would lower its cost to $11,436.

          57.     In 2019, Defendant Paramount submitted a rate of $13,359, for the Washington

   D.C. to Netherlands lane. Factoring in the use of a U.S. Flag carrier, the cost of shipment on this

   lane would be $15,315—significantly more than Paramount’s rate. Paramount would only be able

   to make a profit on a rate of $13,359 if it knew in advance that it intended to use foreign flag

   carriers, which would lower its cost to $12,181.

          58.     In the same year, Defendant New World submitted a rate of $10,672 for the

   Washington D.C. to United Kingdom lane. Factoring in the use of a U.S. Flag carrier, the cost of

   shipment on this lane would be $15,730—significantly more than New World’s rate. New World

   would only be able to make a profit on a rate of $10,672 if it knew in advance that it intended to

   use foreign flag carriers, which would lower its cost to $9,965.

          59.     Defendant Paxton participated in the same fraudulent scheme in 2019 when it

   submitted a rate of $14,204 for the Washington D.C. to the United Kingdom lane. Factoring in

   the use of a U.S. Flag carrier, the cost of shipment on this lane would be $15,730—more than

   Paxton’s rate. Paxton would only be able to make a profit on a rate of $14,204 if it knew in advance

   that it intended to use foreign flag carriers, which would lower its cost to $9,965.

          60.     Similarly, in 2019, Defendant JK Moving submitted a rate of $14,741 for the same

   Washington D.C. to the United Kingdom lane. Factoring in the use of a U.S. Flag carrier, the cost

   of shipment on this lane would similarly be more than JK Moving’s rate, and evidences that JK

   Moving never intended to use a U.S. Flag carrier.

          61.     Further in 2019, Defendant JK Moving submitted a rate of $15,509 for the

   Washington D.C. to Germany lane. Factoring in the use of a U.S. Flag carrier, the cost of shipment



                                                     19
Case 1:20-cv-23242-BB Document 149 Entered on FLSD Docket 08/20/2021 Page 21 of 29




   on this lane would be $15,759—slightly more than JK Moving’s rate. JK Moving would only be

   able to make a profit on a rate of $15,509 if it knew in advance that it intended to use foreign flag

   carriers, which would lower its cost to $11,436.

          62.     In 2019, Defendant Hilldrup submitted a rate of $11,977 for the Washington D.C.

   to the United Kingdom lane. Factoring in the use of a U.S. Flag carrier, the cost of shipment on

   this lane would be $15,703—significantly more than Hilldrup’s rate. Hilldrup would only be able

   to make a profit on a rate of $11,977 if it knew in advance that it intended to use foreign flag

   carriers, which would lower its cost to $9,965.

          63.     Defendant Hilldrup further evidenced fraud that same year when it submitted a rate

   of $13,743 for the Washington D.C. to Germany lane. Factoring in the use of a U.S. Flag carrier,

   the cost of shipment on this lane would be $15,759—significantly more than Hilldrup’s rate.

   Hilldrup would only be able to make a profit on a rate of $13,743 if it knew in advance that it

   intended to use foreign flag carriers, which would lower its cost to $11,436.

          64.     This is shown yet again, where Defendant Hilldrup submitted a rate of $14,434 for

   the Washington D.C. to Netherlands lane. Factoring in the use of a U.S. Flag carrier, the cost of

   shipment on this lane would be $15,315—slightly more than Hilldrup’s rate. Hilldrup would only

   be able to make a profit on a rate of $14,434 if it knew in advance that it intended to use foreign

   flag carriers, which would lower its cost to $12,181.

          65.     Similarly, in 2019, Defendant Cartwright submitted a rate of $11,209 for the

   Washington D.C. to the United Kingdom lane. Factoring in the use of a U.S. Flag carrier, the cost

   of shipment on this lane would be $15,730—significantly more than Cartwright’s rate. Cartwright

   would only be able to make a profit on a rate of $11,209 if it knew in advance that it intended to

   use foreign flag carriers, which would lower its cost to $9,965.

          66.     Defendant Cartwright submitted a rate of $12,284 for the Washington D.C. to the

   United Kingdom lane. Factoring in the use of a U.S. Flag carrier, the cost of shipment on this lane

   would be $15,315—significantly more than Cartwright’s rate. Cartwright would only be able to



                                                     20
Case 1:20-cv-23242-BB Document 149 Entered on FLSD Docket 08/20/2021 Page 22 of 29




   make a profit on a rate of $12,284 if it knew in advance that it intended to use foreign flag carriers,

   which would lower its cost to $12,181.

          67.     The evidence shows that Defendant Western Express also submitted fraudulent

   low-ball bills in 2019 with a rate of $13,897 for the Washington D.C. to China lane. Factoring in

   the use of a U.S. Flag carrier, the cost of shipment on this lane would be $13,985—$12 more than

   Western Express’ rate. Western Express would only be able to make a profit on a rate of $13,897

   if it knew in advance that it intended to use foreign flag carriers, which would lower its cost to

   $9,771.

          68.     Similarly, in 2019, Defendant Western Express submitted a rate of $10,642 for the

   Washington D.C. to the United Kingdom lane. Factoring in the use of a U.S. Flag carrier, the cost

   of shipment on this lane would be $15,730—significantly more than Western Express’ rate.

   Western Express would only be able to make a profit on a rate of $10,642 if it knew in advance

   that it intended to use foreign flag carriers, which would lower its cost to $9,965.

          69.     Further, Western Express submitted a rate of $12,822 for the Washington D.C. to

   Netherlands lane in 2019 as well. Factoring in the use of a U.S. Flag carrier, the cost of shipment

   on this lane would be $15,315—significantly more than Western Express’ rate. Western Express

   would only be able to make a profit on a rate of $12,822 if it knew in advance that it intended to

   use foreign flag carriers, which would lower its cost to $12,181.

          B.      Part Two of the Scheme: Submission of fraudulent flag waivers.

          70.     In order to profit on the low-ball bids, Defendants needed to falsely certify the need

   to use foreign carriers, which are must cheaper, by submitting the required waiver form to DOS.

   Pursuant to the laws cited above, and the GSA contract, each TSP certifies that the waiver request

   is accurate and truthful as submitted.

          71.     The guidelines and GSA contract make clear that foreign flag vessels are meant to

   be the rare exception to the rule requiring U.S. flag vessels. “Approval will be granted only when




                                                     21
Case 1:20-cv-23242-BB Document 149 Entered on FLSD Docket 08/20/2021 Page 23 of 29




   the TSP certifies in writing that a U.S. flag carrier is unavailable or the use of foreign flag shipping

   is necessary to meet delivery requirements.”

          72.     Defendants relied on DOS’s inability to audit these waivers so they could continue

   to use cheaper foreign vessels and secure lanes with low-ball bids. They knowingly submitted

   thousands of fraudulent waivers claiming U.S. flag vessels were not available, when in fact they

   were. As a result, law-abiding TSPs have been locked out of shipping lanes and have been unable

   to compete with these companies’ unscrupulous practices.

          C.      Further evidence shows that Defendants abandoned the scheme for fear of

                  DOS uncovering the fraud.

          73.     In 2018, Relator and others began raising concerns about the fraudulent practices.

   As a result, DOS began reemphasizing the U.S. flag requirements during industry conferences and

   through DOS publications. On March 27, 2019, DOS held a mandatory TSP meeting. Emanuel

   (Manny) Hazel was introduced as the Manager of Foreign Flag Waivers, a newly created position

   amidst the crackdown to show DOS’s recognition of the flagrant abuse of the CHAMP program

   through submission of fraudulent bids and waivers.

          74.     In response, some Defendants have recently stopped carrying out the scheme in fear

   of a crackdown. This shift is evidenced by the dramatic increase in their rates which now

   incorporate the cost of using American ships. The following chart shows this shift—where some

   Defendant companies barely broke-even or made a minor profit after switching to U.S. flag

   vessels. Other companies’ rates skyrocketed for fear of DOS uncovering the fraud:




                                                     22
Case 1:20-cv-23242-BB Document 149 Entered on FLSD Docket 08/20/2021 Page 24 of 29




          75.     The change in submissions is especially notable in the following shifts highlighted

   in the above chart: In 2016, Defendant JK Moving submitted a rate of $13,436 for the Washington

   D.C. to China lane. The rates then increased exponentially in 2019 to a rate of $24,185.

          76.     In 2016, Defendant Hilldrup submitted a rate of $13,974 for the Washington D.C.

   to China lane. The rates increased exponentially, as shown above, when in 2019 it submitted the

   rate of $18,811 for the same lane.



                                                  23
Case 1:20-cv-23242-BB Document 149 Entered on FLSD Docket 08/20/2021 Page 25 of 29




          77.     In 2016, Defendant Paxton submitted a rate of $13,974 for the Washington D.C. to

   China lane, yet in 2019 submitted a rate of $15,279.

          78.     In fact, Defendant JK Moving, one of the biggest offenders in the fraudulent

   scheme, lost the vast majority of its awards after the 2019 rumors of a crackdown. While

   participating in the low-ball scheme, JK Moving was routinely awarded over 150 lanes at a time.

   However, the latest round of bidding in December of 2019 reflects JK Moving abandoning the

   scheme and increasing its rates, in stark contrast to its prior bids. This shift resulted in JK Moving

   receiving only 3 lane awards.
          79.     Communication between top executives further evidences the fraud. In a late 2019

   meeting between Dawn Fontano of Crown Moving and Daniel Johnson, Director of Customer

   Service at Defendant Worldwide Moving & Storage, New World International, Ltd., Johnson

   admitted that New World had “lost a huge amount of money” since paring back its use of foreign

   flag vessels. Johnson admitted that abandoning the scheme impacted 40% of its international

   business.

          80.     In early 2020, after the crackdown and having lost projected earnings, Edwin Oems,

   President of New World International, Ltd. resigned when New World was forced to comply with

   rates using U.S. flag vessels. New World lost money on many of its lanes—over $500,000 on

   revenues of $6 million—because it had submitted low-ball bids in February of 2019 anticipating

   the ongoing use of false foreign flag waivers, before the March 27 meeting where DOS signaled

   the fraud would no longer be tolerated.




   ///

   ///

   ///



                                                    24
Case 1:20-cv-23242-BB Document 149 Entered on FLSD Docket 08/20/2021 Page 26 of 29




   VI.    CAUSES OF ACTION
                               FIRST CAUSE OF ACTION
                          ON BEHALF OF THE UNITED STATES
                    VIOLATIONS OF THE FEDERAL FALSE CLAIMS ACT
                             PRESENTING FALSE CLAIMS,
                              AGAINST ALL DEFENDANTS
                                (31 U.S.C. § 3729(a)(1)(A))

          81.     Relator incorporates herein by reference and realleges the allegations stated in this

   Complaint.

          82.     Defendants knowingly caused to be presented false claims for payment or approval

   to an officer or employee of the United States.

          83.     Defendants knowingly (as defined in 31 U.S.C. § 3729(b)(1)) presented false

   records and statements, including but not limited to contractual bids for shipping lane awards,

   waivers, and supporting documents to, and through the CHAMP program, administered and

   overseen by GSA and DOS for the benefit of civilian employees and affiliates of the United States

   government working for DOS.

          84.     Defendants violated federal laws, regulations and guidelines requiring the use of

   U.S. flag vessels, and the requirement that TSPs submit accurate bids as well as truthful

   certification that U.S flag vessels were not available in certain circumstances. Defendants falsely

   submitted their need for using foreign flag vessels for their own profit and gain in violation of the

   Merchant Marine Act of 1936, The Cargo Preference Act of 1954 and the corresponding

   regulations to these Acts, the U.S. General Services Administration’s Household Goods Tender of

   Services guidelines, applicable to all TSP contracts, and the GSA contracts Defendants agreed to

   enter into for the benefit of the United States government.

          85.     Defendants knowingly submitted false bids and certifications in order to obtain lane

   awards and increase their profits.




                                                     25
Case 1:20-cv-23242-BB Document 149 Entered on FLSD Docket 08/20/2021 Page 27 of 29




          86.     Defendants knowingly made, used, and caused to be made and used false

   certifications that their claims, and all documents and data upon which those claims were based,

   were accurate, and were supplied in full compliance with all applicable statutes and regulations.

          87.     The conduct of Defendants violated 31 U.S.C. § 3729(a)(1)(A) and was a

   substantial factor in causing the United States to sustain damages in an amount according to proof.

                             SECOND CAUSE OF ACTION
                         ON BEHALF OF THE UNITED STATES
                   VIOLATIONS OF THE FEDERAL FALSE CLAIMS ACT
                  MAKING OR USING FALSE RECORDS OR STATEMENTS
                MATERIAL TO PAYMENT OR APPROVAL OF FALSE CLAIMS,
                             AGAINST ALL DEFENDANTS
                               (31 U.S.C. § 3729(a)(1)(B))
          88.     Relator incorporates herein by reference and realleges the allegations stated in this

   Complaint.

          89.     Defendants knowingly (as defined in 31 U.S.C. § 3729(b)(1)) made, used, or caused

   to be made or used false records or statements material to false or fraudulent claims. Defendants

   knowingly violated laws, regulations and guidelines which require use of U.S. flag vessels, absent

   certain unique circumstances, as a condition and part of each GSA contract entered into to

   participate in the CHAMP program. Defendants knowingly submitted to the United States

   government, through GSA and DOS, inaccurate low-ball bids and fraudulent certifications relating

   to the alleged need to use foreign flag vessels in order to obtain lane awards.

          90.     Defendants knowingly made, used, and/or caused to be made and used false records

   and statements, including but not limited to contractual bids for shipping lane awards, waivers,

   and supporting documents to, and through the CHAMP program, administered and overseen by

   GSA and DOS for the benefit of civilian employees and affiliates of the United States government

   working for DOS.

          91.     The conduct of Defendants violated 31 U.S.C. § 3729(a)(1)(B) and was a

   substantial factor in causing the United States to sustain damages in an amount according to proof.




                                                    26
Case 1:20-cv-23242-BB Document 149 Entered on FLSD Docket 08/20/2021 Page 28 of 29




  VII.    PRAYER FOR RELIEF

          WHEREFORE, Plaintiff the United States of America, by and through Relator, prays for

   relief against Defendants as follows:

   Pursuant to the False Claims Act:

   TO THE UNITED STATES OF AMERICA AND QUI TAM PLAINTIFF:

          1.      For civil penalties of up to the maximum statutory amount permitted to be imposed

                  for each and every false and fraudulent claim from 2008-2018 for award and

                  payment of shipping lane contracts through the Centralized Household Goods

                  Traffic Management Program presented, or caused to be presented, submitted and

                  certified to the United States General Services Administration and Department of

                  State;

          2.      For treble damages resulting to the United States Department of State based on the

                  conduct of Defendants;

          3.      For pre- and post-judgment interest;

          4.      For reasonable attorneys’ fees, costs, and expenses incurred in bringing this case;

                  and

          5.      That Qui Tam Plaintiff be awarded the maximum percentage of recovery allowed

                  pursuant to the False Claims Act.




          ///

          ///

          ///



                                                  27
Case 1:20-cv-23242-BB Document 149 Entered on FLSD Docket 08/20/2021 Page 29 of 29




   VIII. DEMAND FOR JURY TRIAL

         Relators hereby demand a jury trial on all issues so triable.

   Dated: August 20, 2021               Respectfully Submitted,

                                         /s Ryon M. McCabe
                                        Ryon McCabe (FL 009075)
                                        rmccabe@mccaberabin.com
                                        MCCABE RABIN, P.A.
                                        1601 Forum Pl #201
                                        West Palm Beach, FL 33401
                                        Telephone (561) 659-7878

                                        COTCHETT, PITRE & MCCARTHY, LLP
                                        Justin T. Berger (admitted pro hac vice)
                                        Sarvenaz J. Fahimi (admitted pro hac vice)
                                        San Francisco Airport Office Center
                                        840 Malcolm Road
                                        Burlingame, CA 94010

                                        LAW OFFICES OF PAUL PELLETIER
                                        Paul E. Pelletier (admitted pro hac vice)
                                        3500 Morningside Drive
                                        Fairfax, VA 22031

                                        Attorneys for Relator Sedona Partners LLC




                                                  28
